Citation Nr: 0021757	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  93-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury with postoperative chondromalacia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran, who had active service from 
March 1966 to September 1969, appealed that decision.

In June 1995, the Board denied service connection for a low 
back disorder on both a direct and secondary basis, and 
denied an evaluation in excess of 10 percent for residuals of 
a left knee injury with postoperative chondromalacia.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In adopting a Joint 
Motion proposed by the parties, the Court vacated that part 
of the June 1995 Board decision that denied service 
connection for a low back disorder on a direct basis and that 
denied an evaluation in excess of 10 percent for residuals of 
a left knee injury with postoperative chondromalacia.  The 
veteran, through his attorney, withdrew his appeal of the 
denial of service connection for a low back disorder on a 
secondary basis.  That issue is no longer on appellate 
status.

In July 1996, the Board remanded these claims to the RO for 
proceedings consistent with the Court order.  That 
development has since been completed.  However, for the 
reasons that follow in the REMAND portion of this decision 
below, the veteran's claim for an increased evaluation must 
again be remanded to the RO.  In addition, the veteran's 
claim for an increased evaluation for bronchial asthma is 
discussed in the REMAND portion of this decision below.





FINDINGS OF FACT

1.  The veteran's service medical records note that the 
veteran had complaints of back pain on two separate 
occasions.

2.  The earliest diagnosis of arthritis of the lumbar spine 
of record was made more than two decades following the 
veteran's separation from active service.

3.  Medical evidence has not been submitted that would 
establish a relationship between the veteran's in-service 
complaints of back pain and a current diagnosis of arthritis 
of the lumbar spine.


CONCLUSION OF LAW

A low back disorder was not incurred as a result of active 
service, nor may service connection be presumed for 
arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  With respect to a chronic disability 
subject to presumptive service connection, such as arthritis, 
evidence that the chronic disorder was manifested to a 
compensable degree within the prescribed period, in this case 
one year, is sufficient to establish service connection.  See 
38 C.F.R. §§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet. App. 
498, 502 (1994).

The Board again finds that the veteran's claim for service 
connection for a low back disorder is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the Board finds that the veteran has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  In this respect, one rationale underlying the 
Court's order that vacated the Board's June 1995 decision was 
that additional service medical records may not have been of 
record at the time the decision was made.  In February 1998, 
the RO requested copies of service medical records from the 
National Personnel Records Center in St. Louis.  All 
available records were sent the following month, and appear 
to be duplicative of what was of record at the time of the 
June 1995 decision.  "VA has no duty to seek to obtain that 
which does not exist."  Counts v. Brown, 6 Vet. App. 473, 
477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Further development does not appear to be warranted.

The veteran's central contention is contained in his June 
1992 notice of disagreement.  He argued that he injured his 
back while on board the USS Bushnell when he fell from a 
ladder while fighting a fire.  He stated that he was treated 
both on board the ship and at the Naval Air Station in Key 
West.  He also stated that he was treated for these injuries 
at the Bethesda Naval Hospital immediately prior to his 
discharge. 

The veteran's service medical records contain two references 
to back pain.  He reported in June 1966 that he had sharp 
pain in the middle of the back.  In addition, the veteran had 
complaints of back pain in April 1968.  That record noted 
that the veteran was then at the Naval Air Station in Key 
West, Florida.  There are no further references to back pain 
in service medical records.  There are no references to 
treatment for back pain while the veteran was hospitalized at 
the Bethesda Naval Hospital.  A June 1969 Medical Board 
report noted that the veteran was admitted to the Bethesda 
Naval Hospital for asthma in April 1969.  That report noted 
that other than asthma, the veteran was otherwise within 
normal limits.

As a result of his claim for service connection, the RO 
provided the veteran with a VA examination in February 1992.  
The veteran related a 20-year history of back pain, and the 
examiner diagnosed the veteran with generalized 
osteoarthritis of the lumbar spine.  VA treatment records 
dated in April 1992 also relate complaints of back pain.

Degenerative joint disease of the spine was again diagnosed 
in a December 1992 VA examination report.  The veteran was 
provided another examination in March 1993.  While there was 
no fixed deformity, there was tenderness, and there was 
objective evidence of pain on motion.  Degenerative changes 
of the lumbar and thoracic spine were visualized on X-ray.  
The X-ray report also noted that there was no evidence of 
recent fracture or dislocation.

The veteran was afforded a hearing before an RO hearing 
officer in February 1999.  He testified that while serving on 
the USS Bushnell in June 1966, he fell off a ladder while 
fighting a fire, injuring his back.  He continued that he 
went to sick bay and was given pain medication, and that he 
had muscle spasms afterwards.  He also related that X-rays 
were taken of his back, and that he received additional 
treatment for his back while he was hospitalized at Bethesda 
for asthma.  As to the second incident noted in service 
medical records, in April 1968, the veteran stated that he 
slipped while loading warheads, and that he was again treated 
with pain medication and muscle relaxants.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  In this respect, 
there is no evidence in service medical records that would 
reflect that the veteran was diagnosed with arthritis of the 
lumbar spine during service.  While the veteran has testified 
that X-rays were taken of his back after his fall, there is 
no evidence in service medical records, which appear to be 
complete, that would reflect that X-rays of the lumbar spine 
were taken.  Further, service medical records do not reflect 
that the veteran had a chronic lumbar spine disability at the 
time he received a medical discharge.  Indeed, the Medical 
Board report dated in June 1969 did not note the presence of 
any disabilities other than asthma.  In this respect, there 
is no evidence that would reflect that there are additional 
service medical records that would reflect a diagnosis of 
arthritis of the lumbar spine.  The earliest diagnosis of 
arthritis of the lumbar spine contained in the claims file is 
in 1992, more than two decades after the veteran separated 
from service.  As such, arthritis of the lumbar spine cannot 
be presumed the result of service under the auspices of 
38 C.F.R. § 3.307 and § 3.309.

In addition, a review of both treatment records and VA 
examination reports does not reflect that a clinician or 
examiner has related a current diagnosis of arthritis to 
either of the veteran's in-service complaints.  Only the 
veteran has asserted such a connection.  In light of the 
above, the Board must find that the preponderance of the 
evidence is against the claim.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).  


ORDER

Service connection for a low back disorder is denied.


REMAND

The RO issued the last supplemental statement of the case on 
the issue of an increased evaluation for residuals of a left 
knee injury with postoperative chondromalacia in February 
2000.  The veteran underwent arthroscopy on the left knee in 
February 2000, and received follow-up physical therapy from 
the VA.  The RO has not had the opportunity to review this 
evidence, as it appears that it was received by the RO in 
March 2000.

In addition, the Board notes that the latest VA examination 
provided on this disability was in April 1998.  As the 
veteran has received surgery since that time, the Board finds 
that another VA examination may be useful in evaluating this 
disability.

VA General Counsel Precedent Opinions now provide for 
multiple ratings for knee disabilities under Diagnostic Code 
5003-5010 (for degenerative and post-traumatic arthritis, 
respectively) and Diagnostic Code 5257 (for subluxation or 
lateral instability); VAOPGCPREC 9-98 (issued August 14, 
1998); VAOPGCPREC 23-97 (issued July 1, 1997).  It is not 
clear from the claims file whether arthritis is a 
manifestation of the veteran's service connected left knee 
disability; an X-ray taken in conjunction with the April 1998 
VA examination noted almost a virtual absence of degenerative 
changes in the left knee.  The Board believes that the RO 
should adjudicate a claim for service connection for 
arthritis of the left knee, as it is inextricably intertwined 
with the claim for an increased evaluation.  

The Board also notes that a September 1998 rating decision 
denied an evaluation in excess of 10 percent for bronchial 
asthma.  In March 1999, the veteran's attorney filed a notice 
of disagreement with that evaluation.  A March 2000 rating 
decision granted a 30 percent evaluation for that disability, 
and correspondence from the RO later that month informed the 
veteran of the increase.  That correspondence also informed 
the veteran that this was a favorable resolution of his 
notice of disagreement, and that further action would not be 
taken.  However, as this is not the highest evaluation 
available under the schedular criteria, it is still a viable 
issue for appellate consideration by the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The Board also notes that a 
statement of the case has not been issued.  The absence of a 
statement of the case is a procedural defect requiring a 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).  See also 38 
C.F.R. § 19.9(a) (1999) (stipulating that, if correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction and specify the action to be 
undertaken).

In light of the above, this portion of the claim is REMANDED 
for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the full nature and extent of his 
service-connected residuals of a left 
knee injury with postoperative 
chondromalacia.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner (including 
through consultation) should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
particular, the examiner is asked to 
comment on the presence or absence of 
instability or subluxation, the presence 
or absence of arthritis, and to comment 
on the range of motion of the left knee.  
The examiner is asked to comment on the 
presence or absence of objective evidence 
of pain on manipulation and use, as well 
as other evidence of pain on use.  All 
examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.

2.  The RO is requested to adjudicate 
whether arthritis is a manifestation of 
the veteran's service connected left knee 
disability.  If arthritis is found to be 
a manifestation of the service connected 
left knee disability, the RO is asked to 
apply VA General Counsel Opinions 23-97 
and 9-98, which provide that separate 
evaluations may be assigned for a knee 
disorder that is manifested both by 
subluxation or lateral instability and X-
ray evidence of arthritis.

3.  The RO should then readjudicate the 
above claim for an increased evaluation 
on the basis of all the evidence of 
record, including evidence obtained since 
the February 2000 supplemental statement 
of the case.  If any benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

4.  The RO is requested to issue the 
veteran and his representative a 
statement of the case as to the issue of 
entitlement to an increased evaluation 
for bronchial asthma.  The veteran and 
his representative are advised that the 
Board's jurisdiction is limited to those 
issues for which a statement of the case 
has been issued subsequent to a timely 
notice of disagreement, and a timely 
perfected appeal has been received by the 
RO.  38 C.F.R. §§ 20.101, 20.200 (1999).

The purpose of this REMAND is to obtain additional 
information and to afford due process; the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



